UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6664


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ARANDER MATTHEW HUGHES, JR., a/k/a Randy Hughes,

                    Defendant - Appellant.



                                      No. 20-6775


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ARANDER MATTHEW HUGHES, JR., a/k/a Randy Hughes,

                    Defendant - Appellant.



Appeals from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, Chief District Judge. (1:98-cr-00155-MR-1; 1:16-cv-
00219-MR)


Submitted: September 22, 2020                              Decided: September 25, 2020
Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arander Matthew Hughes, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Arander Matthew Hughes, Jr., seeks to appeal the district court’s orders denying

relief on his 28 U.S.C. § 2255 motion and denying his motion for reconsideration. These

orders are not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(B). See generally United States v. McRae, 793 F.3d
392, 400 & n.7 (4th Cir. 2015). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists could find the district court’s assessment of the

constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017).

When the district court denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable and that the motion states a

debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134,

140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Hughes has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeals. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            3